Proceeding pursuant to CPLR article 78 to review a determination of the respondent State Commissioner of Social Services, dated March 9, 1982 and made after a statutory fair hearing, which affirmed a determination of the local agency to deny petitioner’s application for a grant of Emergency Assistance for Adults. f Determination confirmed and proceeding dismissed on the merits, without costs or disbursements. H There is substantial evidence in the record to support the determination of the State Commissioner of Social Services. Titone, J. P., Mangano, Thompson and Eiber, JJ., concur.